COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH


                                 NO. 2-10-138-CV


TOM FRANKLIN                                                            APPELLANT

                                            V.

U.S. BANK NATIONAL                                                       APPELLEE
ASSOCIATION
                                        ------------

           FROM THE 342ND DISTRICT COURT OF TARRANT COUNTY

                                        ------------

                          MEMORANDUM OPINION 1

                                        ------------

      Appellant Tom Franklin filed a notice of appeal from the trial court’s “Order to

Proceed with Notice of Foreclosure Sale and Foreclosure Sale.” Because we were

concerned that we did not have jurisdiction over this appeal, we notified Appellant

that his appeal could be dismissed unless he filed a timely response showing

grounds for continuing the appeal. Appellant’s response does not show grounds for

continuing the appeal.




      1
           See Tex. R. App. P. 47.4.
         Rule of civil procedure 736(8)(A) provides that an order granting or denying

a home equity foreclosure application under rule 736 is not appealable. 2 The order

Appellant seeks to appeal grants the home equity foreclosure application filed by

Appellee U.S. Bank National Association. Accordingly, we dismiss this appeal for

want of jurisdiction. 3



                                                       PER CURIAM

PANEL: DAUPHINOT, GARDNER, and W ALKER, JJ.

DELIVERED: July 15, 2010




         2
       Tex. R. Civ. P. 736(8)(A); see also McLane v. Wash. Mut. Bank, No. 02-
07-460-CV, 2008 W L 2780665, at *1 (Tex. App.—Fort W orth July 17, 2008, no pet.)
(mem. op.).
         3
              See Tex. R. App. P. 42.3(a), 43.2(f); see also McLane, 2008 W L 2780665,
at *1.

                                             2